DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “formed as a generally thin member” in claim 1 is a relative term which renders the claim indefinite. The term “generally thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how thin a member has to be to be considered “generally thin”.  It is submitted that removal of the limitation will not materially change the scope of the claim.  Such an amendment would also moot the above rejection.  Claims 2-10 depend from claim 1 and are rejected for the same reason.
The term “slightly tapering” in claim 18 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much tapering is permissible before something is no longer slightly tapering, making the claim indefinite.  A suggested amendment that would overcome the rejection:
“a first end of the central portion that tapers to a first distal tip, and a second wing portion that extends generally from a second end of the central portion that tapers to a second distal tip
Claims 14 and 15 recite the limitation "the aperture" in the initial wherein clause.  There is insufficient antecedent basis for this limitation in the claim.  Claims 14 and 15 depend from claim 1 which recites both a first aperture and a second aperture.  It is not clear which of the respective apertures is referenced by the initial wherein clauses of claims 14 and 15.  

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose a patient interface device having the specific frame and cushion configuration claimed.  Specifically, together in combination with the remaining elements, a frame having a hub defined by a wall extending outward from the patient facing side of the frame, a cushion having a second aperture that is sized and configured to engage about the hub, a first plurality of magnetic elements secured on or in the patient facing side of the frame, and a second plurality of magnetic elements secured on or in the frame contacting side of the cushion, wherein the limitation “engage about the hub” is understood to require a size of the second aperture to be large enough to receive the hub within the second aperture.  Applicant’s figure 3 is annotated below showing the distinctive feature of the apparatus.

    PNG
    media_image1.png
    335
    601
    media_image1.png
    Greyscale


USPN 2019/0175863 A1 to Hocking et al. (Hocking) is the closest relevant prior art having most of the same features as the claimed apparatus except for a second aperture that is sized and configured to engage about the hub of the frame as shown in the annotated figure 5B of Hocking.

    PNG
    media_image2.png
    386
    430
    media_image2.png
    Greyscale

EP 2679266 A1 to Air Liquide Medical Systems discloses a similar cushion frame interface, but lacks the first and second plurality of magnetic elements and there appears that a modification of the connection to include the magnetic elements could only be made in hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose similar but distinct patient interface devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753